El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
La apelada solicita la desestimación del recurso porque alega que las prórrogas del término para radicar la expo-sición del caso eran nulas y por tanto legalmente no existe tal exposición del caso y la transcripción no fué radicada en esta corte dentro de los treinta días exigidos por la ley.
Sostiene el apelante que la apelación no debe sor deses-timada porque jamás fué notificado con copia de la certifi-cación del secretario de la Corte de Distrito de Mayagüez que la apelada acompañó a su moción. Admitido este Lecho y aunque la omisión en notificar esta copia confiere al ape-lante el privilegio de una prórroga del término u otro reme-dio en esta corte, no impedirá por si la desestimación. El apelante fué suficientemente notificado de que existía esta copia y no solicitó remedio o prórroga alguno.
El apelante sostiene que en la fecha- en que fué presen-tada la moción el término que tenía para radicar la expo-sición del caso había sido prorrogado por la Corte de Dis-trito de Mayagüez. La apelada contesta que tanto ésta como las anteriores prórrogas se concedieron cuando aquella corte carecía de jurisdicción para concederlas, puesto que al ha-cerse la primera solicitud ya había vencido el término para radicar la exposición del caso. El caso en verdad, está com-prendido primeramente en el principio enunciado en el de Belaval v. Córdova, 21 D. P. R. 537, y ese caso necesaria-mente también constituye autoridad en oposición a la ale-gación del apelante de que el apelado no puede solicitar en este tribunal la desestimación del recurso sin haber acudido primero a la corte de distrito. La falta de jurisdicción para prorrogar el término aparece claramente.
• Ni tampoco beneficia al apelante el que hubiera otra parte apelada y que a instancia del demandante-apelante y por no residir en el distrito fuera notificada por edictos. Pero esta *926apelada era en realidad verdadera parte demandante a quien se constituyó en demandada y que no tuvo intervención al-guna en el juicio. Esta demandada solamente sería quien podría quejarse de la falta de notificación de la apelación y no el apelante que nominalmente es parte contraria a ella.
La apelación debe ser desestimada.

'Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.